Citation Nr: 9902722	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-29 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
aortic stenosis with cardiac valve disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to April 
1972.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  By unappealed decision dated January 1986, the RO denied 
the veterans claim of entitlement to service connection for 
aortic stenosis with cardiac valve disorder.

2.  The evidence associated with the claims file subsequent 
to the January 1986 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The ROs January 1986 decision denying entitlement to 
service connection for aortic stenosis with cardiac valve 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  The evidence received since the January 1986 rating 
decision is new, but not material, and the requirements to 
reopen the veterans claim of entitlement to service 
connection for aortic stenosis with cardiac valve disorder 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the ROs determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the ROs January 
1986 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. § 7105(a) 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet.App. 273, 285 
(1996).  If the Boards decision is favorable to the veteran, 
his claim must be reopened and decided on the merits.  See 
Glynn v. Brown, 6 Vet.App. 523, 528-29 (1994).
 
New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998).  Thus, 
the first step requires determining whether the newly 
presented evidence bears directly and substantially upon 
the specific matter under consideration, i.e., whether it 
is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Secondly, the evidence must be shown 
to be new, that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. 
App. at 283.  The final question is whether the evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, No. 98-
7107, slip op. at 6 (Fed. Cir. Sep. 16, 1998), citing 
38 C.F.R. § 3.156(a) (1998).  If all three tests are 
satisfied, the claim must be reopened.

The veterans service medical records were of record at the 
time of the ROs January 1986 denial.  The report of the 
enlistment examination, including the medical history 
portion, does not reflect any cardiac disability.  The 
medical records do show that the veteran reported to sick 
call on numerous occasions with complaints of chest pain and 
passing out.  On one occasion, a heart murmur was noted.  The 
military doctors secured private medical records and these 
records disclosed that the veteran underwent a cardiac 
catheterization in 1970 and received a diagnosis of minimal 
aortic stenosis.  Thereafter, medical board proceedings in 
February 1972 discharged the veteran from service due to a 
cardiac valve disorder which was found to have preexisted 
service, and to not have been aggravated by service.

The additional pertinent evidence that has been associated 
with the veterans claims file since the ROs January 1986 
denial consists of September 1970 Audrain Hospital records, 
October 1970 University of Missouri Medical Center records, 
Social Security records, 1974 to 1978, 1985 to 1988, and 1994 
to 1995 Columbia Missouri VA hospital records, May 1998 
private laboratory reports, several undated statements from 
the veteran and his brother, and a June 1998 transcript of 
the RO hearing.

The September 1970 private hospital records reveal that the 
veteran was admitted for severe chest pain, particularly on 
the left.  Examination of the heart revealed a systolic 
murmur heard over the pulmonary valves.  The veteran was 
referred to the University of Missouri the following month.  
These records indicate that, upon examination of the heart, 
the point of maximal impulse was in the fifth intercostal 
space at the midclavicular line, S-1 was increased and split, 
and S-2 was physiologically split.  There was a Grade II/VI 
systolic ejection murmur at the apex at the left sternal 
border, with radiation into the carotid arteries, left being 
greater than right.  The murmur increased after exercise and 
an audible S-3 gallop was heard.  The carotid pulse appeared 
to be bifid.  A cardiac series of x-rays were normal and an 
EKG showed probable left ventricular hypertrophy.  The 
veteran underwent a cardiac catheterization which found 
aortic valve and pulmonary valve stenosis.

The March 1974 VA hospital records disclose that the veteran 
was admitted for a tonsillectomy but do refer to a history of 
a heart murmur and a cardiac catheterization in 1970 which 
found aortic valve insufficiency.  Likewise, in February 
1976, the veteran was seen primarily for Brassfounders auge 
but he also presented with complaints of chest pain.  A 
history of mild aortic stenosis was noted.  The veteran 
continued to complain of chest pain and shortness of breath 
in 1978.  At one point, the veteran was diagnosed with 
hyperventilation syndrome.

The veteran was admitted to the VA hospital for evaluation of 
aortic stenosis in February 1985.  He provided a history of 
chest pain during the previous 18 years with multiple 
hospital admissions for the pain, but with no definitive 
treatment or relief of the symptoms.  He reported that for 
the previous 6 to 8 months, he had experienced dyspnea on 
exertion with momentary blackouts.  The physician noted that 
the veteran described three types of chest pain, none of 
which appeared to be anginal in nature.  Chest x-ray, serum 
chemistries, HP&D, and EKG were all unremarkable on the day 
of admission.  Physical examination found a Grade II-III/VI 
harsh systolic murmur, lasting through most of systole, with 
heartbeat at the aortic region, without carotid radiation.  
Echocardiogram was suggestive for bicuspid aortic valve, but 
otherwise normal.  The veteran underwent a cardiac 
catheterization, which disclosed mild aortic stenosis but 
otherwise was essentially normal with no significant cardiac 
disease.

The Social Security records indicate that the veteran was 
found to be disabled in January 1986, but do not disclose 
what medical disability engendered that finding.  The veteran 
continued to complain of chest pain in 1987 and 1988.  An 
echocardiogram performed in March 1988 showed aortic valve 
thickening with minimal stenosis; aortic insufficiency; 
otherwise normal.  Echocardiograms performed in February 1994 
and December 1994 described the aortic valve as being 
bicuspid with moderate aortic stenosis, moderate aortic 
regurgitation, and thickened aortic valve.  A later 
echocardiogram in December 1995 noted severe aortic stenosis.

May 1998 records from Poplar Bluff Clinical Laboratory 
indicate that the veteran was prescribed anti-coagulant 
medication.  This medication was described as being for the 
prevention and treatment of deep vein thrombosis, stroke, 
recurrent myocardial infarction, and systemic embolism.  The 
veteran submitted three undated statements to the RO in which 
he alleged that he had informed the military of his heart 
condition before entering the service.  He also claimed that 
he had been forced repeatedly to go through the gas chamber 
without a gas mask during basic training and that this 
aggravated his heart condition.  He also stated that he had 
recently undergone open heart surgery.  An undated statement 
from the veterans brother said that he had accompanied the 
veteran in taking medical information to the recruiting 
station and that the veteran could run 15 miles before 
service but could barely run afterwards.

The veteran appeared at a hearing before the RO in June 1998.  
He testified that he did have a heart condition before 
service, including chest pain, but that he was able to work 
at a physically challenging job.  He said that he provided 
the recruiting office with his private medical records before 
enlistment.  He reported no problems with his heart in 
service until he was forced to go through the gas chamber 
repeatedly.  Afterwards, he was hospitalized  and discharged 
from the service.  After leaving service, he could not engage 
in the same type of physical activities he had formerly 
enjoyed.  His wife testified that his activities were greatly 
limited after returning from the service and that he was 
often ill with chest pain.

The Board finds that the evidence submitted since the ROs 
last final denial is new, in that it is neither cumulative 
nor redundant of the information previously considered by the 
RO.  Specifically, the RO initially only considered the 
veterans service medical records, whereas the more recent 
evidence describes the veterans medical treatment following 
service until the present.  However, the Board finds that 
none of the evidence bears substantially and directly upon 
the specific matter under consideration, that is, whether the 
veterans cardiac disability was incurred in or aggravated by 
service.

The medical evidence clearly establishes that the veteran has 
received substantial treatment for aortic stenosis with 
cardiac valve disorder.  However, none of the recently 
submitted information includes competent medical evidence 
that establishes a link or relationship between the veterans 
cardiac disability and any incident of his military service 
and no competent medical evidence establishes or demonstrates 
that any cardiac disability which preexisted service 
chronically worsened or was aggravated during service.  In 
fact, the veteran was diagnosed with aortic stenosis one year 
before entering service and reported having chest pain before 
service.  Though the veteran testified that he had informed 
the military of his heart condition, no notation was made on 
the entrance examination.  The medical board found that the 
heart condition had preexisted service and was not aggravated 
therein.  Since that time, no medical professional has 
expressed a contrary opinion or made a finding that the short 
duration of military service caused or aggravated the 
veterans subsequent cardiac complications.  Finally, the 
Board cannot rely solely on the veterans testimony or 
statements by family members because evidence of a medical 
nexus cannot be established by a lay person.  Brewer v. West, 
No. 95-1280 (U.S. Vet. App. May 29, 1998); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

In reaching this determination, the Board recognizes that the 
issue is being disposed of in a manner that differs from that 
employed by the RO, in that the RO made its decision without 
the benefit of Hodge v. West, No. 98-7107, slip op. at 6 
(Fed. Cir. Sep. 16, 1998).  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
The Board finds that the veteran has not been prejudiced 
because pursuant to Hodge, the Board has applied a more 
liberal standard in determining whether new and material 
evidence has been submitted.

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for aortic 
stenosis with cardiac valve disorder.  Therefore, the last 
prior denial remains final and the benefit sought on appeal 
must be denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for aortic 
stenosis with cardiac valve disorder, the claim is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
